Case 2:21-cv-00076-HYJ-PJG ECF No. 26, PageID.202 Filed 07/20/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION


 RICHARD M. CULLEN, et al.,

          Plaintiffs,
                                                    Case No. 2:21-cv-76
 v.
                                                    Hon. Hala Y. Jarbou
 CITY OF ST. IGNACE, et al.,

          Defendants.
 ____________________________/


                                  ORDER OF DISMISSAL

       This Court having sent to counsel for Plaintiffs a Notice of Impending Dismissal (ECF No.

22) as to Defendants Melissa Watson and Phil Smith and having heard no response:

       NOW THEREFORE, pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, this

matter is hereby DISMISSED without prejudice as to Defendants Melissa Watson and Phil Smith.

       IT IS SO ORDERED.



 Dated:     July 20, 2021                           /s/ Hala Y. Jarbou
                                                   HALA Y. JARBOU
                                                   UNITED STATES DISTRICT JUDGE
